Citation Nr: 1003881	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  00-14 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1978.  He had subsequent periods of active duty for training 
(ACDUTRA) in the Navy Reserves from 1978 to 1992.  The 
following periods of ACDUTRA have been verified: July 29, 
1985, to August 14, 1985; March 2, 1986, to March 14, 1986; 
and August 17, 1987, to August 28, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  In that decision the RO declined to 
reopen a claim for service connection for hypertension.  The 
veteran appealed from that decision.  In an April 2004 Board 
decision, the Board reopened the claim and remanded the case 
to the RO for further development.  When the case came back 
to the Board, it remanded it again for further development.  
The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

The competent and credible evidence shows that hypertension 
was not shown in service, it did not manifest to a 
compensable degree within one year following discharge from 
active duty, it was not incurred in or aggravated by a period 
of ACDUTRA, and it is not the result of or aggravated by 
nephrolithiasis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, to 
include being incurred in or aggravated by ACDUTRA, it may 
not be presumed to have been incurred during the period of 
active duty from 1975 to 1978, and is not the result of or 
aggravated by nephrolithiasis.  38 U.S.C.A. §§ 101(24), 1110, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  At the time of the April 2004 
Board decision, the issue was whether the Veteran had 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for hypertension.  The 
Board determined that the Veteran had submitted new and 
material evidence and reopened the claim.  This means that 
the notice requirements of 38 U.S.C.A. § 5103(a) have been 
met since the Veteran's claim was successfully reopened.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, 
private medical records identified by the Veteran, and 
providing the Veteran with VA examinations and obtaining 
medical opinions.  The Veteran has submitted letters from his 
private physician.  VA also provided the Veteran with 
hearings before both the RO and the Board.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

The Veteran contends that he incurred hypertension while in 
service from 1975 to 1978 or that it was incurred in or 
aggravated by his periods of active duty for training after 
his discharge from service in 1978.  At the June 2003 hearing 
before the Board, the Veteran testified he was diagnosed with 
hypertension while he was in the reserves.  When asked when 
he started taking medication for hypertension, the Veteran 
noted it was soon after he had undergone surgery for 
hemorrhoids.  He estimated 1980 or 1981.  He was asked about 
a June 1989 VA examination report, wherein the examiner noted 
the Veteran denied being on any medication and that his blood 
pressure since leaving the military had been within normal 
limits.  Specifically, he was asked if he remembered telling 
the examiner this information.  The Veteran stated he did not 
remember the examination.

The Veteran's representative argued that VA ignored multiple 
abnormal blood pressure readings in 1981, 1982, 1983, and 
1984.  The Veteran admitted he did not remember having 
elevated blood pressure reading during his period of active 
duty from 1975 to 1978.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA is generally full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).  INACDUTRA is generally Reserve duty other than 
full-time duty.  38 C.F.R. § 3.6(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hypertension on a direct 
or presumptive basis and on a secondary basis.  The reasons 
follow.

Initially, the Board notes that it does not find that the 
Veteran's statements during the appeal have been truthful.  
The Veteran claims he has been on medication for hypertension 
since 1980 or 1981.  The objective records do not support 
this assertion.  For example, in reports of medical history, 
which the Veteran himself completed in October 1980, December 
1980, September 1982, August 1983, April 1984, and August 
1984, he specifically denied ever having or having then high 
or low blood pressure.  In these reports of medical history, 
the examinee is asked to provide a "Statement of Examinee's 
Present Health and Medications Currently used."  In the 
December 1980 report of medical history, the Veteran stated 
he was on "no meds."  In the August 1983 and August 1984 
reports of medical history, the Veteran stated he was "not 
taking any medication presently."  In providing the medical 
history, he attested to the truth of these statements.  

A June 1986 private hospitalization record shows that when 
asked what medications the Veteran was taking, the examiner 
stated, "Pain medication only."  When asked about 
illnesses, the examiner stated, "Denies all serious 
illnesses such as hypertension."  In reviewing the private 
medical records from Dr. Irvine (which begin in 1986, when 
the Veteran began seeing him), there is no treatment for 
hypertension or a report of the Veteran's being on any 
medication due to his blood pressure.  Rather, the medical 
records show diagnoses of chronic diarrhea, history of 
nephrolithiasis, ureteral calculus, and other diagnoses but 
are completely silent for findings related to high blood 
pressure.  In a September 22, 1986, medical record, when 
asked what medications the Veteran was on, Dr. Irvine wrote, 
"None."  In a December 1988 VA examination report, the 
examiner stated that the Veteran was on no medications, and 
he repeated this finding by stating "None" when asked what 
medications the Veteran was using.  This same examiner 
examined the Veteran in June 1989 and again noted the Veteran 
was on "no medications."  He added, "His blood pressure 
since leaving the military has been within the normal 
limits."

All of the records discussed above point to the Veteran's not 
being on any medication for hypertension or for elevated 
blood pressure readings until at least 1989.  In other words, 
there is no contradiction in these records in that they all 
support the conclusion that the Veteran was not on medication 
for blood pressure until at least 1989.  The only 
contradiction of the facts shown in the records are the 
Veteran's own statements made throughout the appeal that he 
began taking blood pressure medication in 1980 or 1981.

The Board has no reason to question the facts provided in the 
records described above.  These records were created 
contemporaneously with the time period in question, which the 
Board finds makes the facts reported in them inherently 
accurate, as facts provided at the time period in question 
tend to be credible and truthful.  This is not to say that 
hypertension was not shown prior to 1989, but the Board finds 
as a matter of fact that the Veteran was not on medication 
for hypertension prior to 1989.  Thus, any statements the 
Veteran has made contrary to this finding are rejected due to 
the overwhelming evidence refuting his statements and 
testimony.  It is too coincidental that as the Veteran files 
a claim for service connection for hypertension that he has 
now changed his story of taking medication for hypertension 
soon after his discharge from active duty in 1978, when he 
had previously consistently denied taking any medication for 
any disability for almost 10 years after his discharge from 
active duty in 1978.  His current statements are not 
credible, and this has affected the Veteran's credibility for 
all facts he has alleged throughout the appeal period.  

Addressing the Veteran's period of active duty from July 1975 
to July 1978, the preponderance of the evidence is against a 
finding that hypertension had its onset during that period of 
service.  The service treatment records show no treatment for 
hypertension or even clinical findings of elevated blood 
pressure readings during that time period.  The separation 
examination is negative for a finding of hypertension.  The 
Veteran's blood pressure at that time was 120/70 
(systolic/diastolic).  January 1979 and January 1980 clinical 
entries shows that the Veteran was examined at both of those 
times and found to be physically qualified for ACDUTRA.  When 
asked what defects were noted, the examiner wrote "None."  
Thus, nothing to indicate hypertension was shown in service 
and manifestations of hypertension to a compensable degree 
were not shown within one year following discharge from 
service.  

Additionally supporting this finding is a March 2001 
statement from a VA cardiologist.  He was asked when 
hypertension had its onset, and he stated that the Veteran 
had hypertension since at least 1986 but not predating 1985 
based upon a review of the medical records.  In a January 
2005 VA examination report, the examiner stated that the 
Veteran likely had the onset of hypertension in approximately 
the mid 1980s to the late 1980s.  The examiner noted the 
Veteran's report of being on Metoprolol (which is used to 
treat hypertension) since 1982, but the Board has explained 
above why it rejects that assertion.  Regardless, the 
examiner did not attribute the onset of hypertension to the 
Veteran's period of service from 1975 to 1978.  Instead, he 
attributed the onset to a period that is years after the 
Veteran's discharge from service, which is evidence against 
the claim.  Lastly, in a September 2009 medical opinion, the 
VA examiner stated that the Veteran did not have hypertension 
during service from 1975 to 1978 based on a review of the 
evidence of record.  Thus, all of these medical opinions are 
against the Veteran's claim.  

The Veteran has submitted a February 2005 medical opinion 
from Dr. Irvine.  In the opinion, Dr. Irvine stated that he 
reviewed the Veteran's medical records while on active duty 
as far back as 1975.  He reported a September 1975 blood 
pressure reading of 120/88, an October 1980 blood pressure 
reading of 124/86, and a December 1980 blood pressure reading 
of 128/88 and concluded, "It appears from this data that 
[the Veteran] developed hypertension while on active duty."  
The Board rejects this medical opinion for two reasons.  One, 
he reported only one blood pressure reading from the 
Veteran's period of active duty between 1975 and 1978.  He 
neglected discuss the Veteran's blood pressure reading at the 
time of discharge from service or any other blood pressure 
readings while he was in service during that time period.  He 
then reported two blood pressure readings taken more than two 
years after the Veteran's discharge from service, and 
concluded that the Veteran developed hypertension in service.  
Dr. Irvine provided no explanation for his conclusion.  In 
other words, the Board finds that the medical opinion is 
inadequate and of no probative value.  Two, and more 
importantly, his opinion is outweighed by three medical 
professionals who have all concluded that hypertension did 
not have its onset during the period of service from 1975 to 
1978 because none of the evidence would substantiate such a 
conclusion.  

The Board is aware that while the VA physicians did not 
provide a rationale for why they concluded that hypertension 
did not have its onset during service from 1975 to 1978, the 
Board finds that this was not needed because the Veteran's 
blood pressure readings during this period of service never 
met the criteria for hypertension for VA purposes.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2009) 
(Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more. Hypertension must be 
confirmed by readings taken two or more times on three 
different days.).  Thus, an explanation for why hypertension 
was not shown in service would be unnecessary when all the 
facts support the conclusions made by these medical 
professionals.  

Addressing the Veteran's periods of ACDUTRA in 1985, 1986, 
and 1987, the Board finds that the preponderance of the 
evidence is against a finding that hypertension was incurred 
or aggravated during one of these periods of service.  There 
is competent evidence that the Veteran developed hypertension 
in the 1980s.  Of the three periods of ACDUTRA, there are 
clinical records from two of those periods showing blood 
pressure readings, and they do not show elevated blood 
pressure readings that meet the criteria for hypertension for 
VA purposes  See 38 C.F.R. § 4.104, Diagnostic Code 7101 at 
Note (1).  Thus, the evidence does not establish that the 
Veteran incurred hypertension during a period of ACDUTRA.  

Additionally, the Board finds that the preponderance of the 
evidence is against a finding that, assuming hypertension had 
its onset prior to any or all of the Veteran's periods of 
ACDUTRA, then it was aggravated during one of these three 
periods.  As stated above, of record are blood pressure 
readings from two of the three periods of ACDUTRA, and they 
show blood pressure readings of 136/88, 142/88, and 142/86.  
None of those readings establish hypertension, see id., much 
less an aggravation of hypertension.  In the January 2005 
medical opinion, the examiner stated that the periods of 
ACDUTRA would not likely have contributed to the Veteran's 
high blood pressure.  Thus, the evidence fails to establish 
any sort of possible aggravation of pre-existing 
hypertension.

The Board is aware of the June 2003 medical opinion by Dr. 
Irvine that the Veteran's hypertension was aggravated by his 
"reserve service."  Like the February 2005 medical opinion, 
the Board rejects this medical opinion, as it does not 
establish that hypertension was aggravated during a period 
ACDUTRA.  It is insufficient to state that a disability was 
aggravated during "reserve service," as the reserve service 
must involve a period that is characterized as "active 
duty."  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Although, even if Dr. Irvine had been more specific and 
stated that the Veteran's hypertension was aggravated during 
one of the periods of ACDUTRA, as already discussed above, of 
record are clinical records from two of those periods, which 
blood pressure readings could not indicate an aggravation of 
hypertension.

Lastly, the Board finds that the preponderance of the 
evidence is against a finding that hypertension is 
proximately due to, the result of, or aggravated by the 
service-connected nephrolithiasis.  The Veteran has not 
asserted that his service-connected disability has caused him 
to develop hypertension.  The Board wanted to consider all 
theories of entitlement in adjudicating the claim and asked a 
medical professional to address whether there was a 
relationship between the two.  In the January 2009 medical 
opinion, the VA examiner stated that hypertension was less 
likely as not to be caused by the service-connected 
nephrolithiasis.  There is no competent evidence to refute 
this medical opinion.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for hypertension on an incurrence basis 
or on an aggravation basis for all periods of active duty and 
ACDUTRA, on a presumptive basis or a secondary basis.  As the 
preponderance of the evidence is against the claim for 
service connection for hypertension, the benefit-of-the-
doubt-rule is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



_________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


